 



Exhibit 10.2

TRUST AGREEMENT

Between



--------------------------------------------------------------------------------

COMPUTER ASSOCIATES INTERNATIONAL, INC.

And

FIDELITY MANAGEMENT TRUST COMPANY


--------------------------------------------------------------------------------

COMPUTER ASSOCIATES INTERNATIONAL, INC. DEFERRED COMPENSATION PLAN TRUST

Dated as of April 29, 2005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
Section 1. Definitions
    2  
Section 2. Trust
    5  
(a) Establishment
    5  
(b) Grantor Trust
    6  
(c) Trust Assets
    6  
(d) Non-Assignment
    6  
Section 3. Payments to Sponsor
    6  
Section 4. Disbursements
    6  
(a) Directions from Administrator
    6  
(b) Limitations
    6  
Section 5. Investment of Trust
    6  
(a) Selection of Investment Options
    7  
(b) Available Investment Options
    7  
(c) Investment Directions
    7  
(d) Unfunded Status of Plan
    7  
(e) Mutual Funds
    7  
(i) Execution of Purchases and Sales
    8  
(ii) Voting
    8  
(j) Trustee Powers
    8  
Section 6. Recordkeeping and Administrative Services to Be Performed
    9  
(a) General
    9  
(b) Accounts
    9  
(c) Inspection and Audit
    10  
(d) Notice of Plan Amendment
    10  
(e) Returns, Reports and Information
    10  
Section 7. Directions and Indemnification
    10  
(a) Identity of the Sponsor and the Administrator
    10  
(b) Directions from the Sponsor and the Administrator
    10  
(c) Directions from Participants
    11  
(d) Indemnification
    11  
(e) Survival
    11  
Section 8. Resignation or Removal of Trustee
    11  
(a) Resignation and Removal
    11  
(b) Termination
    11  
(c) Notice Period
    11  
(d) Transition Assistance
    11  
(e) Failure to Appoint Successor
    12  
Section 9. Successor Trustee
    12  
(a) Appointment
    12  
(b) Liability
    12  
(c) Acceptance
    12  
(d) Corporate Action
    12  
Section 10. Resignation, Removal, and Termination Notices
    12  
Section 11. Duration
    13  
Section 12. Insolvency of Sponsor
    13  
Section 13. Amendment or Modification
    13  
Section 14. Termination
    14  
Section 15. Assignment
    14  
Section 16. Force Majeure
    14  
Section 17. Confidentiality
    14  
Section 18. General
    14  
(a) Performance by Trustee, its Agents or Affiliates
    14  
(b) Entire Agreement
    15  
(c) Waiver
    15  

i



--------------------------------------------------------------------------------



 



         
(d) Successors and Assigns
    15  
(e) Partial Invalidity
    15  
(f) Section Headings
    15  
Section 19. Data Protection
    15  
Section 20. Governing Law
    15  
(a) Massachusetts Law Controls
    15  
(b) Trust Agreement Controls
    16  
 
       
SCHEDULES
    16  
 
       
Schedule “A” Recordkeeping and Administrative Services
       
 
       
Schedule “B” Fee Schedule
       
 
       
Schedule “C” Investment Options
       
 
       
Schedule “D” Sponsor’s Authorization Letter
       
 
       
Schedule “E” Exchange Guidelines
       
 
       
Schedule “F” Operational Guidelines for Non-Fidelity Mutual Funds
       
 
       
Schedule “G” Electronic Services
       

ii



--------------------------------------------------------------------------------



 



     TRUST AGREEMENT, dated as of the twenty-ninth day of April, 2005, between
COMPUTER ASSOCIATES INTERNATIONAL, INC., a Delaware corporation, having an
office at One Computer Associates Plaza, Islandia, New York 11749 (the
“Sponsor”), and FIDELITY MANAGEMENT TRUST COMPANY, a Massachusetts trust
company, having an office at 82 Devonshire Street, Boston, Massachusetts 02109
(the “Trustee”).

WITNESSETH:

     WHEREAS, the Sponsor (as defined herein) has adopted the Computer
Associates International, Inc. Deferred Compensation Plan for John A. Swainson
(the “Plan”); and

     WHEREAS, the Sponsor wishes to establish an irrevocable trust and to
contribute to the Trust assets that shall be held therein, subject to the claims
of Sponsor’s creditors in the event of Sponsor’s Insolvency, as herein defined,
until paid to Participants (as defined herein) in such manner and at such times
as specified in the Plan; and

     WHEREAS, it is the intention of the parties that this Trust shall
constitute an unfunded arrangement and shall not affect the status of the Plan
as an unfunded plan maintained for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
for purposes of Title I of the Employee Retirement Income Security Act of 1974
(“ERISA”); and

     WHEREAS, it is the intention of the Sponsor to make contributions to the
Trust to provide itself with a source of funds to assist it in the meeting of
its liabilities under the Plan; and

     WHEREAS, the Trustee is willing to hold and invest the aforesaid plan
assets in trust among several investment options selected by the Sponsor; and

     WHEREAS, the Sponsor also wishes to have the Trustee perform certain
ministerial recordkeeping and administrative functions under the Plan; and

     WHEREAS, the Trustee is willing to perform recordkeeping and administrative
services for the Plan if the services are ministerial in nature and are provided
within a framework of plan provisions, guidelines and interpretations conveyed
in writing to the Trustee by the Administrator (as defined herein); and

     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements set forth below, the Sponsor and the Trustee do hereby
establish the Trust and agree that the Trust shall be comprised, held and
disposed as follows:

       Section 1. Definitions.

The following terms as used in this Trust Agreement have the meaning indicated
unless the context clearly requires otherwise:

          (a) “Administrator”

“Administrator” shall have such meaning ascribed to it in the Plan.

          (b) “Agreement”

“Agreement” shall mean this Trust Agreement, and the Schedules and/or Exhibits
attached hereto, as the same may be amended and in effect from time to time.

2



--------------------------------------------------------------------------------



 



          (c) “Business Day”

“Business Day” shall mean any day on which the New York Stock Exchange (NYSE) is
open.

          (d) “Code”

“Code” shall mean the Internal Revenue Code of 1986, as it has been or may be
amended from time to time.

          (e) “Confidential Information”

“Confidential Information” shall mean (individually and collectively)
proprietary information of the parties to this Trust Agreement, including but
not limited to, their inventions, confidential information, information
pertaining to customers of the parties, know how, trade secrets, business
affairs, prospect lists, product designs, product plans, business strategies,
finances, fee structures, etc.

          (f) “EDT”

“EDT” shall mean electronic data transfer.

          (g) “Electronic Services”

“Electronic Services” shall mean communication and services made available via
electronic media.

          (h) “ERISA”

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as it
has been or may be amended from time to time.

          (i) “Fidelity Mutual Fund”

“Fidelity Mutual Fund” shall mean any investment company advised by Fidelity
Management & Research Company or any of its affiliates.

          (j) “FIIOC”

“FIIOC” shall mean Fidelity Investments Institutional Operations Company, Inc.

          (k) “In Good Order”

“In Good Order” shall mean in a state or condition acceptable to the Trustee in
its sole discretion, which the Trustee determines is reasonably necessary for
accurate execution of the intended transaction.

          (l) “Insolvency” or “Insolvent”

“Insolvency” or “Insolvent” shall mean that if (i) Sponsor is unable to pay its
debts as they become due, or (ii) Sponsor is subject to a pending proceeding as
a debtor under the United States Bankruptcy Code.

3



--------------------------------------------------------------------------------



 



          (m) “Losses”

“Losses” shall mean any and all loss, damage, penalty, liability, cost and
expense, including without limitation, reasonable attorney’s fees and
disbursements.

          (n) “Mutual Fund”

“Mutual Fund” shall refer both to Fidelity Mutual Funds and Non-Fidelity Mutual
Funds.

          (o) “NAV”

“NAV” shall mean Net Asset Value.

          (p) “NFSLLC”

“NFSLLC” shall mean National Financial Services LLC.

          (q) “Non-Fidelity Mutual Fund”

“Non-Fidelity Mutual Fund” shall mean certain investment companies not advised
by Fidelity Management & Research Company or any of its affiliates.

          (r) “NYSE”

“NYSE” shall mean the New York Stock Exchange.

          (s) “Participant”

“Participant” shall mean, with respect to the Plan, John A. Swainson, who has
with an account under the Plan, which has not yet been fully distributed and/or
forfeited, and shall include the designated beneficiary(ies) with respect to the
account until such account has been fully distributed and/or forfeited.

          (t) “Participant Recordkeeping Reconciliation Period”

“Participant Recordkeeping Reconciliation Period” shall mean the period
beginning on the date of the initial transfer of assets to the Trust and ending
on the date of the completion of the reconciliation of Participant records.

          (u) “Personal Data”

“Personal Data” shall have the meaning set forth in Section 19.

          (v) “PIN”

“PIN” shall mean personal identification number.

          (w) “Plan”

“Plan” shall mean the Computer Associates International Inc. Deferred
Compensation Plan.

          (x) “Plan Administration Manual”

“Plan Administration Manual” shall mean the document which sets forth the
administrative and recordkeeping duties and procedures to be followed by the
Trustee in administering the Plan, as such document may be amended and in effect
from time to time.

4



--------------------------------------------------------------------------------



 



          (y) “Plan Sponsor Webstation”

“Plan Sponsor Webstation” shall mean the graphical windows based application
that provides current Plan and Participant information including indicative
data, account balances, activity and history.

          (z) “Reporting Date”

“Reporting Date” shall mean the last day of each calendar quarter of the Plan
and, if not on the last day of fiscal quarter, the date as of which the Trustee
resigns or is removed pursuant to this Agreement or the date as of which this
Agreement terminates pursuant to Section 8 hereof.

          (aa) “SEC”

“SEC” shall mean the Securities and Exchange Commission.

          (bb) “Sponsor”

“Sponsor” shall mean Computer Associates International, Inc., a Delaware
corporation, or any successor to all or substantially all of its businesses
which, by agreement, operation of law or otherwise, assumes the obligations,
liabilities and responsibility of the Sponsor under this Agreement.

          (cc) “Trust”

“Trust” shall have the meaning set forth in the recitals.

          (dd) “Trustee”

“Trustee” shall mean Fidelity Management Trust Company, a Massachusetts trust
company, and any successor to all or substantially all of its trust business as
described in Section 9. The term Trustee shall also include any successor
trustee appointed pursuant to Section 9 to the extent such successor agrees to
serve as Trustee under this Agreement.

          (ee) “VRS”

“VRS” shall mean Voice Response System.

       Section 2. Trust.

          (a) Establishment.

The Sponsor hereby establishes the Trust with the Trustee. The Trust shall
consist of an initial contribution of money or other property acceptable to the
Trustee in its sole discretion, made by the Sponsor and such additional sums of
money as shall from time to time be delivered to the Trustee under the Plan, all
investments made therewith and proceeds thereof, and all earnings and profits
thereon, less the payments that are made by the Trustee as provided herein,
without distinction between principal and income. Neither the Trustee nor any
Participant shall have any right to compel any additional deposits. The Trustee
hereby accepts the Trust on the terms and conditions set forth in this
Agreement. In accepting this Trust, the Trustee shall be accountable for the
assets received by it, subject to the terms and conditions of this Agreement.

5



--------------------------------------------------------------------------------



 



          (b) Grantor Trust.

The Trust is intended to be a grantor trust, of which the Sponsor is the
grantor, within the meaning of subpart E, part I, subchapter J, chapter 1,
subtitle A of the Code, as amended, and shall be construed accordingly.

          (c) Trust Assets.

The principal of the Trust, and any earnings thereon shall be held separate and
apart from other funds of the Sponsor and shall be used exclusively for the uses
and purposes of Participants and general creditors as herein set forth.
Participants shall have no preferred claim on, or any beneficial ownership
interest in, any assets of the Trust. Any rights created under the Plan and this
Agreement shall be mere unsecured contractual rights of Participants and their
beneficiaries against the Sponsor. Any assets held by the Trust will be subject
to the claims of the Sponsor’s general creditors under federal and state law in
the event of Sponsor’s Insolvency.

          (d) Non-Assignment.

Benefit payments to Participants and their beneficiaries funded under this Trust
may not be anticipated, assigned (either at law or in equity), alienated,
pledged, encumbered, or subjected to attachment, garnishment, levy, execution,
or other legal or equitable process.

       Section 3. Payments to Sponsor.

Except as provided under this Agreement, the Sponsor shall have no right to
retain or divert to others any of the Trust assets before all payment of
benefits have been made to Participants pursuant to the terms of the Plan.

       Section 4. Disbursements.

          (a) Directions from Administrator.

The Trustee shall disburse monies to the Administrator for benefit payments in
the amounts that the Administrator directs from time to time in writing. The
Trustee shall have no responsibility to ascertain whether the Administrator’s
direction complies with the terms of the Plan or any applicable law. The Trustee
shall not be responsible for: (i) making benefit payments to Participants under
the Plan, (ii) any Federal, State or local income tax reporting or withholding
with respect to such Plan benefits, and (iii) FICA (Social Security and
Medicare) or any Federal or State unemployment tax with respect to Plan
distributions.

          (b) Limitations.

The Trustee shall not be required to make any disbursement in excess of the net
realizable value of the assets of the Trust at the time of the disbursement. The
Trustee shall not be required to make any disbursement in cash unless the
Administrator has provided a written direction as to the assets to be converted
to cash for the purpose of making the disbursement.

       Section 5. Investment of Trust.

6



--------------------------------------------------------------------------------



 



          (a) Selection of Investment Options.

The Trustee shall have no responsibility for the selection of investment options
under the Trust and shall not render investment advice to any person in
connection with the selection of such options.

          (b) Available Investment Options.

The Sponsor shall direct the Trustee as to what investment options the Trust
shall be invested in (i) during the Participant Recordkeeping Reconciliation
Period, and (ii) following the Participant Recordkeeping Reconciliation Period,
subject to the following limitations. The Sponsor may determine to offer as
investment options only Mutual Funds, provided, however, that the Trustee shall
not be considered a fiduciary with investment discretion. The Sponsor may add or
remove investment options with the consent of the Trustee to reflect
administrative concerns and upon mutual amendment of this Agreement and the
Schedules thereto, to reflect such additions.

          (c) Investment Directions.

The Sponsor shall direct the Trustee as to how to invest the assets held in the
Trust. In order to provide for an accumulation of assets comparable to the
contractual liabilities accruing under the Plan, the Sponsor may direct the
Trustee in writing to invest the assets held in the Trust to correspond to the
hypothetical investments made for Participants in accordance with their
direction under the Plan. In such cases, Participants may provide directions
with respect to their hypothetical investments under the Plan by use of the
system maintained for such purposes by the Trustee or its agents, as may be
agreed upon from time to time by the Sponsor and the Trustee, in accordance with
Schedule “E”. The Trustee shall not be liable for any loss or expense that
arises from a Participant’s exercise or non-exercise of rights under this
Section 5 over the assets in the Participant’s accounts. In the event that the
Trustee fails to receive a proper direction, the assets in question shall be
invested in the investment option set forth for such purpose on Schedule “C”
until the Trustee receives a proper direction.

          (d) Unfunded Status of Plan

The Sponsor’s designation of available investment options, the maintenance of
accounts for each Participant, the crediting of investments gains (or losses) to
such accounts, and the exercise by Participants of any powers relating to
investments under this Agreement are solely for the purpose of providing a
mechanism for measuring the obligation of the Sponsor to any particular
Participant under the applicable Plan. As provided in this Agreement, no
Participant will have any preferential claim to or beneficial ownership interest
in any asset or investment held in the Trust, and the rights of any Participant
under the applicable Plan and this Agreement are solely those of an unsecured
general creditor of the Sponsor with respect to the benefits of the Participant
under the Plan.

          (e) Mutual Funds.

On the effective date of this Agreement, in lieu of receiving a printed copy of
the prospectus for each Fidelity Mutual Fund selected by the Sponsor as a Plan
investment option or short-term investment fund, the Sponsor hereby consents to
receiving such documents electronically. The Sponsor shall access each
prospectus on the internet after receiving notice from the Trustee in writing
that a current version is available online at a website maintained by the
Trustee or its affiliate. Trustee represents that on the effective date of this
Agreement, a current version of each such prospectus is available at
https://www.fidelity.com or such successor website as Trustee may notify the
Sponsor of in writing from time to time. The Sponsor represents that it has

7



--------------------------------------------------------------------------------



 



accessed/will access each such prospectus as of the effective date of this
Agreement at https://www.fidelity.com or such successor website as Trustee may
notify the Sponsor of in writing from time to time. Transactions involving
Non-Fidelity Mutual Funds shall be executed in accordance with the operational
guidelines set forth in Schedule “F” attached hereto.

Trust investments in Mutual Funds shall be subject to the following limitations:

          (i) Execution of Purchases and Sales.

Purchases and sales of Mutual Funds (other than for exchanges) shall be made on
the date on which the Trustee receives from the Sponsor In Good Order all
information and documentation necessary to accurately effect such transactions
and (if applicable) wire transfer of funds.

Exchanges of Mutual Funds shall be made in accordance with the Exchange
Guidelines attached hereto as Schedule “E”.

          (ii) Voting.

The Sponsor directs the Trustee to vote the shares of Mutual Funds held in the
Trust in the same manner as directed by Participants for the corresponding
hypothetical shares of Mutual Funds credited to Participants’ accounts under the
Plan. At the time of mailing of notice of each annual or special stockholders’
meeting of any Mutual Fund, the Trustee shall send a copy of the notice and all
proxy solicitation materials to each Participant who has hypothetical shares of
such Mutual Fund credited to the Participant’s account, together with a voting
direction form for return to the Trustee or its designee. The Participant shall
have the right to direct the Trustee as to the manner in which the Trustee is to
vote the hypothetical shares credited to the Participant’s account. The Trustee
shall vote the shares held in the Trust in a manner which corresponds to
Participant directions with respect to the hypothetical shares credited to the
Participant’s Plan account. The Trustee shall not vote shares for which it has
received no corresponding directions from the Participant.

During the Participant Recordkeeping Reconciliation Period, the Sponsor shall
have the right to direct the Trustee as to the manner in which the Trustee is to
vote the shares of the Mutual Funds in the Trust, including Mutual Fund shares
held in any short-term investment fund for liquidity reserve. Following the
Participant Recordkeeping Reconciliation Period, the Sponsor shall continue to
have the right to direct the Trustee as to the manner in which the Trustee is to
vote any Mutual Funds shares held in a short-term investment fund for liquidity
reserve. The Trustee shall not vote any such Mutual Fund shares for which it has
received no directions from the Sponsor.

With respect to all rights other than the right to vote, the Trustee shall
follow the directions of the Sponsor. The Trustee shall have no further duty to
solicit directions from the Sponsor or Participants.

          (j) Trustee Powers.

The Trustee shall have the following powers and authority:

               (i) Subject to this Section 5, to sell, exchange, convey,
transfer, or otherwise dispose of any property held in the Trust, by private
contract or at public auction. No person dealing with the Trustee shall be bound
to see to the application of the purchase money or other property delivered to
the Trustee or to inquire into the validity, expediency, or propriety of any
such sale or other disposition.

               (ii) To cause any securities or other property held as part of
the Trust to be

8



--------------------------------------------------------------------------------



 



registered in the Trustee’s own name, in the name of one or more of its
nominees, or in the Trustee’s account with the Depository Trust Company of New
York and to hold any investments in bearer form, but the books and records of
the Trustee shall at all times show that all such investments are part of the
Trust.

               (iii) To keep that portion of the Trust in cash or cash balances
as the Sponsor or Administrator may, from time to time, deem to be in the best
interest of the Trust.

               (iv) To make, execute, acknowledge, and deliver any and all
documents of transfer or conveyance and to carry out the powers herein granted.

               (v) If applicable, to borrow funds from a bank or other financial
institution not affiliated with the Trustee in order to provide sufficient
liquidity to process Plan transactions in a timely fashion, provided that the
cost of borrowing shall be allocated in a reasonable fashion to the investment
fund(s) in need of liquidity. The Sponsor acknowledges that it has received the
disclosure on the Trustee’s line of credit program and credit allocation policy
and a copy of the text of Prohibited Transaction Class Exemption 2002-55 prior
to executing this Agreement if applicable.

               (vi) To settle, compromise, or submit to arbitration any claims,
debts, or damages due to or arising from the Trust; to commence or defend suits
or legal or administrative proceedings; to represent the Trust in all suits and
legal and administrative hearings; and to pay all reasonable expenses arising
from any such action, from the Trust if not paid by the Sponsor.

               (vii) To employ legal, accounting, clerical, and other assistance
as may be required in carrying out the provisions of this Agreement and to pay
their reasonable expenses and compensation from the Trust if not paid by the
Sponsor.

               (viii) To do all other acts, although not specifically mentioned
herein, as the Trustee may deem necessary to carry out any of the foregoing
powers and the purposes of the Trust.

Notwithstanding any powers granted to Trustee pursuant to this Agreement or to
applicable law, Trustee shall not have any power that could give this Trust the
objective of carrying on a business and dividing the gains therefrom, within the
meaning of Section 301.7701-2 of the Procedure and Administrative Regulations
promulgated pursuant to the Code. The Trustee will file an annual fiduciary
return to the extent required by law.

       Section 6. Recordkeeping and Administrative Services to Be Performed.

          (a) General.

The Trustee shall perform those recordkeeping and administrative functions
described in Schedule “A” attached hereto. These recordkeeping and
administrative functions shall be performed within the framework of the
Administrator’s written directions regarding the Plan’s provisions, guidelines
and interpretations.

          (b) Accounts.

The Trustee shall keep accurate accounts of all investments, receipts,
disbursements, and other transactions hereunder, and shall report the value of
the assets held in the Trust as of the last day of each Reporting Date. Within
thirty (30) days following each Reporting Date or within sixty (60) days in the
case of a Reporting Date caused by the resignation or removal of the Trustee, or
the termination of this Agreement, the Trustee shall file with the Administrator
a written account

9



--------------------------------------------------------------------------------



 



setting forth all investments, receipts, disbursements, and other transactions
effected by the Trustee between the Reporting Date and the prior Reporting Date,
and setting forth the value of the Trust as of the Reporting Date. Except as
otherwise required under applicable law, upon the expiration of six (6) months
from the date of filing such account, the Trustee shall have no liability or
further accountability to anyone with respect to the propriety of its acts or
transactions shown in such account, except with respect to such acts or
transactions as to which a written objection shall have been filed with the
Trustee within such six (6) month period.

          (c) Inspection and Audit.

Prior to the termination of this Agreement, all records generated by the Trustee
in accordance with paragraphs (a) and (b) shall be open to inspection and audit,
by the Administrator or any persons designated by the Administrator, during the
Trustee’s regular business hours. Upon the resignation or removal of the Trustee
or the termination of this Agreement, the Trustee shall provide to the Sponsor,
at no expense to the Sponsor, in the format regularly provided to the Sponsor, a
statement of each Participant’s account as of the resignation, removal, or
termination, and the Trustee shall provide to the Sponsor or the Plan’s new
recordkeeper such further records as are reasonable, at the Sponsor’s expense.

          (d) Notice of Plan Amendment.

The Trustee’s provision of the recordkeeping and administrative services set
forth in this Section shall be conditioned on the Sponsor delivering to the
Trustee a copy of any amendment to the Plan as soon as administratively feasible
following the amendment’s adoption, and on the Administrator providing the
Trustee, on a timely basis, with all the information the Trustee deems necessary
for the Trustee to perform the recordkeeping and administrative services and
such other information as the Trustee may reasonably request.

          (e) Returns, Reports and Information.

Except as set forth in the Plan Reporting section of Schedule “A”, the
Administrator shall be responsible for the preparation and filing of all
returns, reports, and information required of the Trust or Plan by law. The
Trustee shall provide the Administrator with such information as the
Administrator may reasonably request to make these filings. The Administrator
shall also be responsible for making any disclosures to Participants required by
law.

       Section 7. Directions and Indemnification.

          (a) Identity of the Sponsor and the Administrator.

The Trustee shall be fully protected in relying on the fact that the Sponsor and
the Administrator under the Plan are the individual or persons named as such
above or such other individuals or persons as the Sponsor may notify the Trustee
in writing.

          (b) Directions from the Sponsor and the Administrator.

Whenever the Sponsor and the Administrator provides a direction to the Trustee,
the Trustee shall not be liable for any loss or expense arising from the
direction (i) if the direction is contained in a writing (or is oral and
immediately confirmed in a writing) signed by any individual whose name and
signature have been submitted (and not withdrawn) in writing to the Trustee by
the Sponsor in the form attached hereto as Schedule “D,” and (ii) if the Trustee
reasonably believes the signature of the individual to be genuine. Such
direction may be made via EDT or other

10



--------------------------------------------------------------------------------



 



electronic means in accordance with procedures agreed to by the Sponsor and the
Trustee; provided, however, that the Trustee shall be fully protected in relying
on such direction as if it were a direction made in writing by the Sponsor.

          (c) Directions from Participants.

The Trustee shall not be liable for any loss which arises from any Participant’s
exercise or non-exercise of rights under the Plan over the assets in the
Participants’ hypothetical accounts.

          (d) Indemnification.

The Sponsor shall indemnify the Trustee against, and hold the Trustee harmless
from, any and all Losses that may be incurred by, imposed upon, or asserted
against the Trustee by reason of any claim, regulatory proceeding, or litigation
arising from any act done or omitted to be done by any individual or person with
respect to the Plan or Trust, excepting only any and all Losses arising from the
Trustee’s negligence or bad faith.

          (e) Survival.

The provisions of this Section 7 shall survive the termination of this
Agreement.

       Section 8. Resignation or Removal of Trustee.

          (a) Resignation and Removal.

The Trustee may resign at any time in accordance with the notice provisions set
forth below. The Sponsor may remove the Trustee at any time in accordance with
the notice provisions set forth below.

          (b) Termination.

This Agreement may be terminated in full, or with respect to only a portion of
the Plan (i.e. a “partial deconversion”) at any time by the Sponsor upon prior
written notice to the Trustee in accordance with the notice provisions set forth
below.

          (c) Notice Period.

In the event either party desires to terminate this Agreement or any Services
hereunder, the party shall provide at least sixty (60) days prior written notice
of the termination date to the other party; provided, however, that the
receiving party may agree, in writing, to a shorter notice period.

          (d) Transition Assistance.

In the event of termination of this Agreement, if requested by Sponsor, the
Trustee shall assist Sponsor in developing a plan for the orderly transition of
the Plan data, cash and assets then constituting the Trust and services provided
by the Trustee hereunder to Sponsor or its designee. The Trustee shall provide
such assistance for a period not extending beyond sixty (60) days from the
termination date of this Agreement. The Trustee shall provide to Sponsor, or to
any person

11



--------------------------------------------------------------------------------



 



designated by Sponsor, at a mutually agreeable time, one file of the Plan data
prepared and maintained by the Trustee in the ordinary course of business, in
the Trustee’s format. The Trustee may provide other or additional transition
assistance as mutually determined for additional fees, which shall be due and
payable by the Sponsor prior to any termination of this Agreement.

          (e) Failure to Appoint Successor.

If, by the termination date, the Sponsor has not notified the Trustee in writing
as to the individual or entity to which the assets and cash are to be
transferred and delivered, the Trustee may bring an appropriate action or
proceeding for leave to deposit the assets and cash in a court of competent
jurisdiction. The Trustee shall be reimbursed by the Sponsor for all costs and
expenses of the action or proceeding including, without limitation, reasonable
attorneys’ fees and disbursements.

       Section 9. Successor Trustee.

          (a) Appointment.

If the office of Trustee becomes vacant for any reason, the Sponsor may in
writing appoint a successor trustee under this Agreement. The successor trustee
shall have all of the rights, powers, privileges, obligations, duties,
liabilities, and immunities granted to the Trustee under this Agreement.

          (b) Liability.

The successor trustee and predecessor trustee shall not be liable for the acts
or omissions of the other with respect to the Trust.

          (c) Acceptance.

As of the date the successor trustee accepts its appointment under this
Agreement, title to and possession of the Trust assets shall immediately vest in
the successor trustee without any further action on the part of the predecessor
trustee, except as may be required to evidence such transition. The predecessor
trustee shall execute all instruments and do all acts that may be reasonably
necessary and requested in writing by the Sponsor or the successor trustee to
vest title to all Trust assets in the successor trustee or to deliver all Trust
assets to the successor trustee.

          (d) Corporate Action.

Any successor of the Trustee or successor trustee, either through sale or
transfer of the business or trust department of the Trustee or successor
trustee, or through reorganization, consolidation, or merger, or any similar
transaction of either the Trustee or successor trustee, shall, upon consummation
of the transaction, become the successor trustee under this Agreement.

       Section 10. Resignation, Removal, and Termination Notices.

All notices of resignation, removal, or termination under this Agreement must be
in writing and mailed to the party to which the notice is being given by
certified or registered mail, return receipt requested, to the Sponsor c/o
Treasurer, One Computer Associates Plaza, Islandia, New York 11749 and to the
Trustee c/o FESCo Business Compliance, Attn: Contracts, Fidelity Investments,

12



--------------------------------------------------------------------------------



 



82 Devonshire Street, MM3H, Boston, Massachusetts 02109, or to such other
addresses as the parties have notified each other of in the foregoing manner.

       Section 11. Duration.

This Trust shall continue in effect without limit as to time, subject, however,
to the provisions of this Agreement relating to amendment, modification, and
termination thereof.

       Section 12. Insolvency of Sponsor.

          (a) The Trustee shall cease disbursement of funds for payment of
benefits to Participants if the Sponsor is Insolvent.

          (b) All times during the continuance of this Trust, the principal and
income of the Trust shall be subject to claims of general creditors of the
Sponsor under federal and state law as set forth below.

               (i) The Board of Directors and the Chief Executive Officer of the
Sponsor shall have the duty to inform the Trustee in writing of the Sponsor’s
Insolvency. If a person claiming to be a creditor of the Sponsor alleges in
writing to the Trustee that the Sponsor has become Insolvent, the Trustee shall
determine whether the Sponsor is Insolvent and, pending such determination, the
Trustee shall discontinue disbursements for payment of benefits to Participants.

               (ii) Unless the Trustee has actual knowledge of the Sponsor’s
Insolvency, or has received notice from the Sponsor or a person claiming to be a
creditor alleging that the Sponsor is Insolvent, the Trustee shall have no duty
to inquire whether the Sponsor is Insolvent. The Trustee may in all events rely
on such evidence concerning the Sponsor’s solvency as may be furnished to the
Trustee and that provides the Trustee with a reasonable basis for making a
determination concerning the Sponsor’s solvency.

               (iii) If at any time the Trustee has determined that the Sponsor
is Insolvent, the Trustee shall discontinue disbursements for payments to
Participants and shall hold the assets of the trust for the benefit of the
Sponsor’s general creditors. Nothing in this Agreement shall in any way diminish
any rights of Participants to pursue their rights as general creditors of the
Sponsor with respect to benefits due under the Plan or otherwise.

               (iv) The Trustee shall resume disbursement for the payment of
benefits to Participants in accordance with this Agreement only after the
Trustee has determined that the Sponsor is not Insolvent (or is no longer
Insolvent).

          (c) Provided that there are sufficient assets, if the Trustee
discontinues the payment of benefits from the Trust pursuant to (a) hereof and
subsequently resumes such payments, the first payment following such
discontinuance shall include the aggregate amount of all payments due to
Participants under the terms of the Plan for the period of such discontinuance,
less the aggregate amount of any payments made to Participants by the Sponsor in
lieu of the payments provided for hereunder during any such period of
discontinuance.

       Section 13. Amendment or Modification.

This Agreement may be amended or modified at any time and from time to time only
by an written instrument executed by both the Sponsor and the Trustee.
Notwithstanding the foregoing, it is the intent of the parties that no such
amendment shall conflict with the terms of the Plan or make the

13



--------------------------------------------------------------------------------



 



Trust revocable. The individuals authorized to sign such instrument shall be
those authorized by the Sponsor on Schedule “D”.

       Section 14. Termination

The trust shall not terminate until the date that all of the Sponsor’s liability
under the Plan shall be satisfied in full. However, upon written approval of the
Participant, the Sponsor may terminate the trust prior to such date. After
payment of all benefits, fees and expenses of the trust, any remaining assets in
the trust shall be returned to the Sponsor.

       Section 15. Assignment.

This Agreement, and any of its rights and obligations hereunder, may not be
assigned by any party without the prior written consent of the other party(ies),
and such consent may be withheld in any party’s sole discretion. Notwithstanding
the foregoing, Trustee may assign this Agreement in whole or in part, and any of
its rights and obligations hereunder, to a subsidiary or affiliate of Trustee
without consent of the Sponsor. All provisions in this Agreement shall extend to
and be binding upon the parties hereto and their respective successors and
permitted assigns.

       Section 16. Force Majeure.

No party shall be deemed in default of this Agreement to the extent that any
delay or failure in performance of its obligation(s) results, without its fault
or negligence, from any cause beyond its reasonable control, such as acts of
God, acts of civil or military authority, embargoes, epidemics, war, riots,
insurrections, fires, explosions, earthquakes, floods, unusually severe weather
conditions, power outages or strikes. This clause shall not excuse any of the
parties to the Agreement from any liability which results from failure to have
in place reasonable disaster recovery and safeguarding plans adequate for
protection of all data each of the parties to the Agreement are responsible for
maintaining for the Plan.

       Section 17. Confidentiality.

Both parties to this Agreement recognize that in the course of implementing and
providing the services described herein, each party may disclose to the other
Confidential Information. All such Confidential Information, individually and
collectively, and other proprietary information disclosed by either party shall
remain the sole property of the party disclosing the same, and the receiving
party shall have no interest or rights with respect thereto if so designated by
the disclosing party to the receiving party. Each party agrees to maintain all
such Confidential Information in trust and confidence to the same extent that it
protects its own proprietary information, and not to disclose such Confidential
Information to any third party without the written consent of the other party.
Each party further agrees to take all reasonable precautions to prevent any
unauthorized disclosure of Confidential Information. In addition, each party
agrees not to disclose or make public to anyone, in any manner, the terms of
this Agreement, except as required by law, without the prior written consent of
the other party. Notwithstanding the foregoing, Trustee may use Sponsor’s name
in a general list of its customers, including any such list compiled for
Fidelity Investment’s annual report to shareholders, without obtaining Sponsor’s
prior consent.

       Section 18. General.

          (a) Performance by Trustee, its Agents or Affiliates.

14



--------------------------------------------------------------------------------



 



The Sponsor acknowledges and authorizes that the services to be provided under
this Agreement shall be provided by the Trustee, its agents or affiliates, and
that certain of such services may be provided pursuant to one or more other
contractual agreements or relationships.

          (b) Entire Agreement.

This Agreement together with the Schedules attached hereto, which are
incorporated by reference herein, contains all of the terms agreed upon between
the parties with respect to the subject matter hereof.

          (c) Waiver.

No waiver by either party of any failure or refusal to comply with an obligation
hereunder shall be deemed a waiver of any other obligation hereunder or
subsequent failure or refusal to comply with any other obligation hereunder.

          (d) Successors and Assigns.

The stipulations in this Agreement shall inure to the benefit of, and shall
bind, the successors and assigns of the respective parties.

          (e) Partial Invalidity.

If any term or provision of this Agreement or the application thereof to any
person or circumstances shall, to any extent, be invalid or unenforceable, the
remainder of this Agreement, or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each term and provision of
this Agreement shall be valid and enforceable to the fullest extent permitted by
law.

          (f) Section Headings.

The headings of the various sections and subsections of this Agreement have been
inserted only for the purposes of convenience and are not part of this Agreement
and shall not be deemed in any manner to modify, explain, expand or restrict any
of the provisions of this Agreement.

       Section 19. Data Protection

In order to fulfill its obligations under this Agreement, the Trustee may
receive personal data, including but not limited to, compensation, benefits,
tax, marital/family status and other similar information, about Participants
(“Personal Data”). With respect to Personal Data it receives, the Trustee agrees
to (i) safeguard Personal Data in accordance with its privacy policy, and (ii)
exercise the same standard of care in safeguarding such Personal Data that it
uses to protect the personal data of its own employees. Notwithstanding the
foregoing, the Sponsor may monitor the Trustee’s interactions with Participants
for the purpose of evaluating Trustee’s services.

       Section 20. Governing Law.

          (a) Massachusetts Law Controls.

This Agreement is being made in the Commonwealth of Massachusetts, and the Trust
shall be administered as a Massachusetts trust. The validity, construction,
effect, and administration of

15



--------------------------------------------------------------------------------



 



this Agreement shall be governed by and interpreted in accordance with the laws
of the Commonwealth of Massachusetts, except to the extent those laws are
superseded under section 514 of ERISA.

          (b) Trust Agreement Controls.

The Trustee is not a party to the Plan, and in the event of any conflict between
the provisions of the Plan and the provisions of this Agreement, the provisions
of this Agreement shall control.

16



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the day and year first above written.

COMPUTER ASSOCIATES INTERNATIONAL, INC.

         
By:
  /s/ Mary Stravinskas    

       
 
       
Name:
  Mary Stravinskas    
 
       
Title:
  Senior Vice President and Treasurer    
 
       
Date:
  April 29, 2005    
 
        FIDELITY MANAGEMENT TRUST
COMPANY    
 
       
By:
       

       

  FMTC Authorized Signatory    
 
       
Name:
       

       
 
       
Date:
       

       

17